Citation Nr: 0522579	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from September 
1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issue of entitlement to a total disability 
rating based on individual unemployability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In a statement attached to the VA Form 9, Appeal To Board Of 
Veterans' Appeals (Form 9) which was received at the RO in 
April 2004, the veteran requested a local hearing before a 
Decision Review Officer at the RO.  In a letter dated 
approximately one month later in May 2004, the RO notified 
the veteran of the scheduling of his requested hearing.  A 
copy of this letter is included in the veteran's claims 
folder.  A handwritten notation on the letter indicates that 
the veteran failed to report to the hearing.  

In a statement subsequently received at the RO in February 
2005, the veteran again requested a personal hearing at the 
RO.  He specifically stated that he was "willing to 
report."  A review of the claims folder indicates that the 
veteran has not been accorded his requested hearing.  Because 
the Board may not proceed with an adjudication of the issue 
on appeal without affording the veteran an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
hearing before a Decision Review Officer 
at the RO.  All correspondence pertaining 
to this matter should be associated with 
the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  
 
 
 
 


